MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Jul 17 2019, 10:36 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Andrew J. Sickmann                                           Curtis T. Hill, Jr.
Boston Bever Klinge Cross & Chidester                        Attorney General of Indiana
Richmond, Indiana
                                                             Katherine A. Cornelius
                                                             Robert J. Henke
                                                             Deputy Attorneys General
                                                             Indianapolis, Indiana



                                              IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Termination                             July 17, 2019
of the Parent-Child Relationship                             Court of Appeals Case No.
of L.F.,1 Father, and L.S., Minor                            18A-JT-2882
Child,                                                       Appeal from the
L.F.,                                                        Union Circuit Court
                                                             The Honorable
Appellant-Respondent,
                                                             Matthew R. Cox, Judge
         v.                                                  Trial Court Cause No.
                                                             81C01-1802-JT-13




1
  We note that, while the parental rights of Mother, A.S., and Father were terminated during the same
juvenile court hearing, the parties elected to file separate appeals. The termination of Mother’s parental
rights was affirmed by this court in L.S. v. Indiana Department of Child Services, No. 18A-JT-2881, 2019 WL
2181225 (Ind. Ct. App. May 21, 2019). Because the two appeals arise from the same facts and the same
order, and raise some of the same issues, much of our analysis mirrors analysis in that opinion.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019                      Page 1 of 20
      Indiana Department of Child
      Services,
      Appellee-Petitioner.




      Kirsch, Judge.


[1]   L.F. (“Father”) appeals the juvenile court’s order terminating his parent-child

      relationship with his minor child, L.S. (“Child”), raising the following

      consolidated and restated issue: whether the juvenile court’s order terminating

      his parental rights was supported by sufficient evidence.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Child was born on October 28, 2015, with cocaine and benzodiazepines in her

      system, and she was experiencing withdrawal symptoms. Appellant’s App. Vol.

      II at 7. The following day, the Indiana Department of Child Services (“DCS”)

      filed a petition alleging that Child was a child in need of services (“CHINS”).

      Id. On October 30, 2015, the CHINS court conducted an Initial/Detention

      Hearing, during which Mother admitted the allegations in the CHINS petition,

      including that she used illicit substances resulting in Child experiencing

      withdrawal symptoms at birth. Mother was uncertain about the identity of

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 2 of 20
      Child’s father. Id. at 10. Child was in the hospital at the time of the hearing,

      and the juvenile court ordered relative placement upon Child’s discharge. Id. at

      11. Following the hearing, the CHINS court found sufficient evidence that

      Child was a CHINS and, citing the best interests of Child, removed Child from

      Mother’s care. Id. at 10-11.


                                             CHINS Proceedings

[4]   At the December 15, 2015 Dispositional Hearing, the CHINS court ordered

      Mother to participate in various services and comply with all recommendations

      with the goal of reunification with Child. Id. at 13-15. In March 2016, the

      CHINS court held a hearing for Periodic Case Review. Id. at 17-18. In its

      order issued after the hearing, the CHINS court described the services DCS had

      offered Mother and the ways in which Mother had failed to comply with those

      services. Id. The CHINS court also noted that although Mother had given DCS

      the name of a possible father, Mother provided no other identifying

      information. Id. at 18. It was not until October 19, 2016 that DCS received the

      results of a paternity test, showing that Father was Child’s biological father. Tr.

      Vol. 3 at 11.


[5]   On April 11, 2017, Father participated in an Initial Hearing regarding Child

      being a CHINS. Father admitted Child was a CHINS based upon, inter alia,

      Mother’s use of illicit substances and Child experiencing withdrawal symptoms

      from that drug use. Father conceded that he was Child’s biological father and

      admitted he had not maintained contact with Child during the CHINS

      proceedings. Appellant’s App. Vol. II at 20, 32.
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 3 of 20
[6]   On May 3, 2017, following an April 25 hearing, the CHINS court entered a

      Dispositional Order as to Father, requiring him to complete certain services and

      comply with certain conditions, with the goal of reunification with Child.

      Those services and conditions, in pertinent part, required Father to: contact the

      family case manager (“FCM”) weekly; allow DCS to make unannounced visits

      to Father’s home; enroll in recommended programs within thirty days and

      participate without missing appointments; if required, complete assessments

      within thirty days; keep all appointments with service providers; maintain

      suitable, safe, and stable housing; secure and maintain a stable source of

      income; refrain from using, manufacturing, trading, or selling illegal, controlled

      substances; obey the law; complete and follow the recommendations of a

      parenting assessment and substance abuse assessment; submit to random drug

      screens; attend scheduled visitations with Child; and participate in the Father

      Engagement program as recommended by service providers. Id. at 23-24. The

      Dispositional Order also stated, “Any request for drug screen that is not

      completed in a timely manner will result in a positive result indication.” Id. at

      24.


[7]   Around that time, DCS FCM Sherry McClain (“FCM McClain”) gave Father

      referrals for substance abuse assessment, random drug screens, Father

      Engagement Program, and visitation. Tr. Vol. 3 at 15. One referral, which was

      made to Meridian Services for both parents, was cancelled by Meridian due to

      the parents missing appointments and because Father lived in Oxford, Ohio.

      Id. For that reason, a referral for substance abuse assessment was made to the


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 4 of 20
      Community Mental Health Center (“CMHC”), which was located within a

      half-hour’s drive of Oxford. Id. at 62.


[8]   On June 13, 2017, Father was present at a CHINS Periodic Case Review

      hearing. As to Father, the CHINS court found the following facts and made

      the following orders: (1) Father did not comply with Child’s case plan; (2)

      Father had referrals for substance abuse assessment and treatment, random

      drug screens, case management, and supervised visitation but had not begun

      any treatment as of the date of the hearing; (3) Father submitted to three drug

      screens in April and May of 2017, two of which were positive for cocaine; (4)

      Father did not cooperate with DCS; (5) Father was not forthcoming with DCS

      about where he lived, saying he lived in Hamilton, Ohio, when he actually lived

      with Mother in Oxford, Ohio; and (6) the reason for the out-of-home placement

      or supervision had not been alleviated. DCS Ex. 12; Appellant’s App. Vol. II at

      34-35. The CHINS court also recognized that visits with Child had been

      “suspended at the hearing on April 25, 2017 for both parents. However, neither

      parent had been visiting with [C]hild prior to the suspension of visits during the

      reporting period.” DCS Ex. 12.


[9]   On October 10, 2017, the CHINS court held a hearing on the permanency plan.

      DCS Ex. 13. Although Father did not appear, the CHINS court found: (1)

      Child was “progressing well” in relative placement; (2) Father had been offered

      a substance abuse assessment through the CMHC in Brookville, Indiana,

      located within a half-hour’s drive of Oxford, Ohio, but had not appeared at the

      facility to complete an assessment; (3) Father had not complied with Child’s

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 5 of 20
       case plan; (4) Father submitted to three drug screens and tested positive for

       cocaine once in May and once in June 2017; and (5) Father refused to submit to

       drug screens in July and September 2017. Father’s two refusals to submit to

       drug screens were, under the terms of his Dispositional Order, deemed to be

       positive screens. Appellant’s App. Vol. II at 24. The CHINS court ordered

       Child’s permanency plan to be changed to reunification with a concurrent plan

       of termination of the parent-child relationship and adoption for Child. Id. at 35.


[10]   On March 13, 2018, ten months after entering its Dispositional Order for

       Father, the CHINS court held a Review and Modification of Disposition

       hearing. The CHINS court found: (1) Father had not complied with Child’s

       case plan; (2) Father had been offered substance abuse treatment but had not

       complied with that treatment; (3) Redwood Toxicology suspended its random

       drug screens due to Father’s non-compliance; (4) Father submitted to a drug

       screen on June 16, 2017 that was positive for cocaine; (5) Father had not

       fulfilled his parental obligations to Child; (6) Father had not complied with

       DCS instructions; and (7) the cause for Child’s out of home placement had not

       been alleviated. DCS Ex. 14. The CHINS court ordered, “Mother and Father

       are not to have visitation until the parents have engaged in substance abuse

       treatment and produce random drug screen results that are free from illicit

       substances.” Id. DCS asked the CHINS court for permission to stop offering

       Mother and Father reunification services, but the CHINS court required DCS

       to continue to provide services to both parents. Id.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 6 of 20
                                           Termination Proceedings

[11]   Meanwhile, on February 15, 2018, DCS had filed a petition to terminate

       Father’s parent-child relationship with Child. On May 2 and June 5, 2018, the

       juvenile court held a fact-finding hearing on the termination petition, and FCM

       McClain and Court Appointed Special Advocate Linda Taylor (“CASA

       Taylor”), among others, testified. FCM McClain testified that, once Child was

       adjudicated a CHINS as to Father, the CHINS court ordered Father to

       participate in services, including drug screens and substance abuse assessment,

       and, thereafter, the CHINS court held review hearings and a permanency

       hearing to monitor Father’s progress. Tr. Vol. 3 at 7. DCS introduced into

       evidence the CHINS court’s orders from those hearings as DCS Exhibits 2

       through 14.


[12]   Over Father’s objection, DCS offered into evidence DCS Exhibit 15, which was

       the affidavit of Bridget Lemberg (“Lemberg”), the laboratory director of

       Forensic Fluids Laboratories, Inc. DCS Ex. 15. In the affidavit, Lemberg

       detailed the laboratory’s procedures and stated that those procedures were

       followed when Father submitted to drug screens on April 11, 2017 and May 3,

       2017. Id. Both lab reports were attached to Lemberg’s affidavit and showed

       that Father had tested positive for the presence of cocaine. Id. Father objected

       to the admission of Exhibit 15, arguing that the test results were unreliable and

       that the forensic lab technician was not present to testify. Id. DCS countered

       that the lab reports could be admitted because they met the requirements of the



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 7 of 20
       business records exception to the rule against hearsay. Tr. Vol. 3 at 28-30. The

       juvenile court ruled:


               Uh, on the issue of the, uh, drug screens being admitted into
               evidence. The Court will take the matter under advisement but
               will proceed as if they are admitted into evidence. So any
               subsequent testimony regarding drug screens will be allowed. If I
               determine that they are not admissible, then that . . . testimony
               will be stricken from the record. If I determine they are
               admissible, then the evidence submitted, uh, for their testimony
               will be admitted.


       Id. at 34.


[13]   FCM McClain explained that DCS referred Father to the following services:

       substance abuse assessment; random drug screens; and participation in the

       Father Engagement program. Id. at 52. Although Father was initially allowed

       visitation with Child, FCM McClain stated that Father had minimal visits with

       Child. Id. at 39. During one of the visits, FCM McClain observed that Child

       was very uncomfortable; she engaged with Father a little but then retreated to

       FCM McClain’s lap. Id. at 51. When Father picked up Child to kiss her

       goodbye, Child cried and pushed Father away. Id.


[14]   For Father’s convenience, DCS moved Father’s mental health referral to

       CMHC, which was in Indiana but less than a half-hour’s drive from Oxford.

       Id. at 62. In September 2017, Father attended a supervised visit with Child at

       CMHC. Id. at 59. After the meeting, FCM McClain asked Father to submit to

       a drug screen. Father refused, saying CMHC had screened him just the day


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 8 of 20
       before. Id. FCM McClain spoke with CMHC and learned that, contrary to

       Father’s assertion, he had not submitted to a screen the previous day. Id.

       Although Father went to CMHC for visitation, he never went there to

       participate in his required mental health assessment. Id. at 81-82. Father’s

       visits were suspended based on non-compliance with the substance abuse

       assessment, and the CHINS court required that Father have two months of

       clean drug screens before visitation would be reinstated. Id. at 56, 59. Father

       never complied. Id. at 61.


[15]   FCM McClain said that DCS had communicated with Redwood, a service

       provider in Oxford, who had agreed to meet Father at a location of his choice

       so that he could participate in the Father Engagement program; FCM McClain

       stated that Father did not contact Redwood or complete Father Engagement.

       Id. at 60, 61. FCM McClain was unsure about Mother’s and Father’s housing

       but stated that they had lived together “for a good while” at a motel in Oxford,

       Ohio. Id. at 39, 57.


[16]   FCM McClain testified that Child was two-and-a-half years old at the time of

       the hearing, did not know her parents, and “ha[d] been basically raised by the

       maternal grandmother and the maternal aunt.” Id. at 39. FCM McClain also

       testified that Child “is very bonded to her maternal aunt and her family” and

       “needs stability and permanency, and they are who she knows.” Id. at 37.

       FCM McClain also observed, “The parents have not completed any of the

       treatment, [the] referrals that they were asked to complete.” Id. She also stated

       that the case started in October 2015 and, as of the date of the hearing, almost

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 9 of 20
       three years later, nothing had been completed successfully. Id. She maintained

       that, after Father’s rights were terminated, the permanency plan was to have

       Child adopted by her “current placement.” Id. at 37-38. FCM McClain

       concluded that it was in the best interest of Child to have her parent-child

       relationship with Father terminated and remain with her maternal aunt. Id. at

       37.


[17]   CASA Taylor testified that she represented Child’s best interests. When asked

       if she had any concern about the parents, CASA Taylor questioned parents’

       ability to provide appropriate care and supervision for Child. Id. at 65. CASA

       Taylor testified that, from her interaction with parents, she knows “they’ve not

       been [in] compliance with Court orders.” Id. Furthermore, it was her

       observation that “Child doesn’t even know these parents as parents.” Id.

       When asked about specific concerns concerning Father, CASA Taylor said she

       worried about Father’s cocaine use. Tr. Vol. III at 67. CASA Taylor also

       expressed the following concern:


               [Father and Mother] have always been together, as far as I can
               determine during this two-and-a-half years of, uh, placement for
               [Child], and yet he didn’t come forward until . . . October [2016]
               when mother named him as the father. There was a whole year
               he went without acknowledging his child. And so I’m
               wondering now why is he coming forward?


       Id. CASA Taylor shared her concern about Mother’s and Father’s ability to

       meet Child’s needs. Id. CASA Taylor, like FCM McClain, believed that for

       the two-and-a-half years that Child has been in relative care, she has developed

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 10 of 20
       a bond with her caregivers. Id. The CASA concluded that it was not in Child’s

       best interests to remove her from the family she has known and put her into a

       “risky situation” that may or may not work. Id. CASA Taylor concluded, “It’s

       my belief that it’s in the best interests of [Child] to have . . . the parents’ rights

       terminated.” Id.


[18]   Father testified that he was present when Child was born. Tr. Vol. 4 at 5. In

       fact, Father claimed that he helped deliver Child in Mother’s home when she

       was unable to make it to the hospital in time. Id. Father testified that when

       Mother and Child were transferred to the hospital, he followed the ambulance.

       Id. at 6. Once released from the hospital, Child was placed “in the relative’s

       home, which was down the road from where [Mother] was living at the time.”

       Id. at 7. Even though paternity had not been established, Father said he visited

       Child two or three times a week. Id. Father testified that he was visiting Child

       because he thought she might be his child. Id. In June 2017, four months

       before the paternity test established Father’s paternity, Father thought Child

       was his. Id. at 8. Mother was concerned that Father was going to get custody

       of Child and prevent Mother from visiting. Explaining he was able to see Child

       in relative placement, Father said he and Mother had “an understanding” that

       he would not pursue his rights as a father. Id. at 7-8. Following the fact-finding

       hearing, the juvenile court terminated Father’s parental rights to Child. Father

       now appeals.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 11 of 20
                                       Discussion and Decision
[19]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive - so we review them with great deference to the

       trial courts[.]” In re E.M., 4 N.E.3d 636, 640 (Ind. 2014). While the Fourteenth

       Amendment to the United States Constitution protects the traditional right of a

       parent to establish a home and raise his child, and parental rights are of a

       constitutional dimension, we may terminate those rights when a parent is

       unable or unwilling to meet his responsibilities as a parent. K.T.K. v. Ind. Dep’t

       of Child Servs., Dearborn Cty. Office, 989 N.E.2d 1225, 1230 (Ind. 2013).


[20]   Parental rights are not absolute and must be subordinated to the child’s best

       interests in determining the appropriate disposition of a petition to terminate

       the parent-child relationship. Id.; In re J.C., 994 N.E.2d 278, 283 (Ind. Ct. App.

       2013). The purpose of terminating parental rights is not to punish the parent

       but to protect the child. Z.B. v. Ind. Dep’t of Child Servs., 108 N.E.3d 895, 902

       (Ind. Ct. App. 2018), trans. denied. The juvenile court need not wait until the

       child is irreversibly harmed, such that her physical, mental, and social

       development is permanently impaired, before terminating the parent-child

       relationship. Id. at 903.


[21]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Id. at 900. Instead, we

       consider only the evidence and reasonable inferences that are most favorable to


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 12 of 20
       the judgment. In re H.L., 915 N.E.2d 145, 149 (Ind. Ct. App. 2009). Where,

       like here, the juvenile court entered specific findings and conclusions, we apply

       a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct. App.

       2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. Moreover, in deference to the trial court’s unique position to assess the

       evidence, we will not set aside the court’s judgment terminating a parent-child

       relationship unless it is clearly erroneous. In re H.L., 915 N.E.2d at 148-49. A

       finding is clearly erroneous only when the record contains no facts or inferences

       that support the finding. In re B.J., 879 N.E.2d at 14. If the evidence and

       inferences support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t

       of Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[22]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (A) that one (1) of the following is true:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.


                        ....


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 13 of 20
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. In re H.L., 915 N.E.2d at 149. If the juvenile

       court finds that the allegations in a petition are true, it shall terminate the

       parent-child relationship. Ind. Code § 31-35-2-8(a).


[23]   Here, Father does not contest the juvenile court’s conclusions that: (1) Child

       has been removed from Father’s care for at least six months under a

       dispositional order; (2) the termination is in the best interests of Child; and (3)

       adoption is a satisfactory plan for the care and treatment of Child. Instead,

       Father argues that there is not clear and convincing evidence that there is a

       reasonable probability that the conditions resulting in Child’s removal will not

       be remedied. Father challenges the juvenile court’s following findings of fact as

       being unsupported by the evidence:


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 14 of 20
               19. On or about August 31, 2016, October 12, 2016, and May 3,
               2017, Mother submitted to drug screens, and the results were
               positive for cocaine.


               20. On or about April 11, 2017 and May 3, 2017, Father
               submitted to drug screens, and the results were positive for
               cocaine.


               21. Mother did not complete services through Meridian, and
               around January 2017 Meridian ended services for Mother due to
               non-compliance.


               22. Father’s referral for substance abuse treatment through
               Meridian ended due to noncompliance.


               23. DCS made a referral for services for the parents through
               CMHC around June or July 2017, but the parents did not
               complete services.


               ....


               27. Mother and Father have a history of using illicit substances,
               but the parents have not completed the recommended services in
               order to address their illicit substance use.


       Appellant’s App. Vol. II at 36.


                                           Findings 19, 20, and 21

[24]   Father first challenges Findings 19 and 21. However, we need not determine

       whether Findings 19 and 21 are supported by the evidence because those two

       findings pertain to Mother only; the juvenile court could not have relied on


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 15 of 20
       those findings to terminate Father’s parental rights. In Finding 20, the juvenile

       court found that Father participated in one drug screen in April and one in May

       2017, and the results of each test was positive for cocaine. Id. at 36. Finding 20

       was supported by evidence of the drug screen reports that were attached to

       Lemberg’s affidavit in Exhibit 15. Father argues that these reports should not

       have been admitted under the business records exception to the rule against

       hearsay. Assuming without deciding that the juvenile court erred in admitting

       Exhibit 15 and in using that evidence to support Finding 20, the error was

       harmless. As we explain in our analysis of Finding 27 below, even without

       Finding 20, there was clear and convincing evidence of Father’s drug use to

       establish that there is a reasonable probability that the conditions resulting in

       Child’s removal from Father and Mother will not be remedied.


                                              Findings 22 and 23

[25]   Father next contends that there was insufficient evidence to support the juvenile

       court’s findings that he failed to complete services through Meridian and

       CMHC. Appellant’s Br. at 15. Regarding Finding 22, Father maintains that it

       was not non-compliance that closed the Meridian services; instead, Meridian

       closed its services for Father because he lived out of state. FCM McClain

       testified that she referred Father to Meridian for a “new substance abuse

       assessment and outpatient treatment” in the early part of May 2017. Tr. Vol. 3

       at 15, 16. FCM McClain testified that Mother and Meridian went back and

       forth trying to get an appointment that both she and Father could attend. Id.

       After a couple of months had passed without an appointment being made,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 16 of 20
       Meridian closed the referral around June or July 2017, citing “two reasons”:

       (1) “they missed appointments”; and (2) Mother and Father “were living in

       Ohio.” Id. Here, while we agree that living out of state played a large part in

       Meridian’s decision to close Father’s referral, based on FCM McClain’s

       testimony, we find there was sufficient evidence for the juvenile court to find

       that non-compliance was also a factor in the closure of Father’s Meridian

       referral.


[26]   In July 2017, FCM McClain, in consultation with parents, referred Father to

       CMHC. That referral was to ensure that Father had a substance abuse

       assessment. Id. The parents agreed “that CMHC would be better for them,

       um, that it was a little bit closer and would be easier for them.” Id.at 16. That

       referral for Father was still in place at the time of the May 2, 2018 termination

       hearing. Tr. Vol. 3 at 16.


[27]   Father contends that there was insufficient evidence to support Finding 23,

       which stated that Father did not complete services with CMHC. As support for

       his claim, Father argues that he lived in Ohio throughout the underlying

       CHINS proceedings, sought services in Ohio, yet never received any support in

       securing such services. Id. He contends that, notwithstanding DCS’s ability to

       offer services in Ohio, he was never provided services there. Id. Finally, Father

       asserts that he had transportation issues that prevented him from traveling from

       Ohio to CMHC in Indiana. Id. Father made these same arguments to the

       juvenile court, and the court found them unpersuasive. Father’s arguments are

       invitations for us to reweigh the evidence and judge the credibility of witnesses,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 17 of 20
       which we cannot do. See In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004),

       trans. denied. Furthermore, Father’s arguments do not undermine the juvenile

       court’s finding that he did not complete services at CMHC. Instead, they are

       excuses as to why he did not complete services and tacit admissions that Father,

       in fact, did not complete the required mental health services. This evidence

       supports the juvenile court’s finding of fact regarding Father’s non-compliance

       with services.


                                                       Finding 27

[28]   Finally, Father contends that there was insufficient evidence to support a

       finding that (1) he has a history of using illicit substances; and (2) did not

       complete the recommended services in order to address that issue. Appellant’s

       Br. at 16. In support of his argument, Father directs our attention, in part, to

       DCS Exhibit 15’s drug screen results, which were admitted into evidence over

       his hearsay objection. Father contends that the juvenile court erred in

       admitting the drug screen and that, without Exhibit 15, the juvenile court

       lacked a factual basis for Finding 27. Assuming, without deciding, that it was

       error for the juvenile court to introduce DCS Exhibit 15 under the business

       records exception to the rule against hearsay, we conclude that it was harmless

       error.2 An error will be found harmless if its probable impact, in light of all of




       2
        During the same hearing on the termination of Mother’s parental rights, DCS offered into evidence two
       substantially identical affidavits with attached drug screens reflecting that Mother tested positive for cocaine.
       L.S., No. 18A-JT-2881, at *2. Mother objected, but DCS argued that the evidence, while arguably hearsay,
       was admissible under the business records exception to the rule excluding hearsay. Id. The juvenile court did
       not rule on Mother’s objection, and her parental rights were terminated. On appeal, a panel of this court

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019                      Page 18 of 20
       the evidence in the case, is sufficiently minor so as not to affect the substantial

       rights of the parties. In re C.G., 933 N.E.2d 494, 508 (Ind. Ct. App. 2010), aff’d,

       954 N.E.2d 910 (Ind. 2011).


[29]   As discussed above, Father did not complete his drug assessment at CMHC.

       Father’s claims that transportation was unavailable and that DCS failed to

       provide services in Ohio are mere excuses; they do not undermine the juvenile

       court’s finding that Father did not complete his required drug assessment.

       Furthermore, even without the admission of DCS Exhibit 15’s drug screens, we

       find sufficient evidence that Father had a history of drug abuse. The orders of

       the CHINS court, which were admitted into evidence without Father’s

       objection, reveal that the CHINS court included in the terms of his Disposition

       Order that Father refrain from substance abuse. The CHINS court also

       required Father to submit to a drug abuse assessment and participate in random

       drug screens. Under the terms of the Dispositional Order, Father’s two refusals

       to submit to a drug screen constituted positive drug screens.


[30]   Father’s visitation with Child was suspended because of Father’s drug use and

       his failure to submit to drug screens. The CHINS court required Father to have

       two clean drug screens before it would reinstate visitation. The ball was in

       Father’s court; Father could have stopped taking drugs, tested negative for

       drugs on his drug screens, and again had visitation with Child. Father had the




       found that the evidence did not fall within the business records hearsay exception. Id. at *4. Accordingly,
       our court found that the juvenile court erred in admitting this evidence but that the error was harmless. Id.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019                     Page 19 of 20
       power to restart the visitation; however, he did not submit to future drug

       screens. We find this was sufficient evidence for the juvenile court to find that

       Father had a history of substance abuse.


[31]   In sum, sufficient evidence supported the juvenile court’s findings and its

       conclusions that there is a reasonable probability that Father will not remedy

       the conditions resulting in Child’s removal. The juvenile court’s termination of

       Father’s parent-child relationship with Child was not clearly erroneous.


[32]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2882 | July 17, 2019   Page 20 of 20